AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UN1TED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                    V.                                (For Offenses Committed On or After November I, 1987)


                  FEDERICO SANCHEZ-CRUZ                                  Case Number:         19CR2459-DMS
                     Aka Alfrado Alvarabo                                                         -----··· -····-·····---·"
                                                                      Robert Swain CJA                                           .
                                                                      Defendant's Attorney                   ---·-~------------· ]
USM Number                          85698298                                                               ~                         I
0 _
THE DEFENDANT:
                                                                                                                 A.~.:-~_2__ ~~-j
                                                                                                                   ---~-- - -
                                                                                                       CLERK US DISTRICT COURT     I'
                                                                                                                                           t.:
                                                                                                                                           ,
 IZi   pleaded guilty to count(s)         1 of the Information                                      SOUTHERN DISTRICT OF CALIFORNIA\
                                         ----------i!t::::::==:::::::::::;::;;:::::::,'::::::::!::=.';
 D  was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                          Nature of Offense                                                                    Number(s)
8 USC 1326                               ATTEMPTED REENTRY OF REMOVED ALIEN                                                       1




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                  is         dismissed on the motion of the United States.

       Assessment: $100.00 ordered waived.



 D      JVTA Assessment*:
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI   No fine                  D Forfeiture pursuant to order filed                                                  , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      August 22, 2019
                                                                      Date oflmpositlon of Sentenc~

                                                                                      2>Lm.
                                                                       HON. DanaM. Sabraw
                                                                       UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                FEDERICO SANCHEZ-CRUZ                                                    Judgment - Page 2 of 2
CASE NUMBER:              19CR2459-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FOUR ( 4) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
        •    at
                  --------- A.M.                               on
        •    as notified by the United States Marshal.
                                                                    ------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on
                                 _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        19CR2459-DMS
